DAUKSCH, Judge.
This is an appeal from a dismissal of appellant’s false imprisonment lawsuit against ap-pellees. For the reasons set out in Foshee v. Health Management Assocs., 675 So.2d 957 (Fla. 5th DCA 1996), we reverse the order of dismissal. See also Robbins v. Orlando, H.M.A., Inc., 683 So.2d 664 (Fla. 5th DCA 1996); Liles v. P.I.A. Medfield, Inc., 681 So.2d 711 (Fla. 2d DCA 1995); and Garcia v. Psychiatric Institutes of America, Inc., 638 So.2d 567 (Fla. 5th DCA 1994).
ORDER REVERSED; REMANDED FOR FURTHER PROCEEDINGS.
COBB and GOSHORN, JJ., concur.